Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited prior art does not disclose or render obvious the combination of elements recited in the claims as a whole. Specifically the cited prior art fails to disclose or render obvious the following limitations: 
As per independent claims 1 and 3:
The prior art fails to teach one or more brain activity sensors; a neural network configured to identify patterns of brain activity corresponding to intended movements in virtual reality environments; a pre-pre-game training engine comprising programming instructions stored in a memory. Display computer-related training exercises to a user, each training exercise comprising a virtual reality environment, a human avatar, and a task for the human avatar to perform in the first virtual reality environment. Prompt the user to attempt to complete the task using the avatar while physically mimicking the same movements in the real world. Prompt the user to repeat the attempt to complete the task using the avatar in the virtual reality environment without physically mimicking the same movements in the real world. Record brain activity from brain activity sensors while the user completes the training exercises. Use the neural network to compare the user's brain activity recorded while completing the training exercises with physical movement to the user's brain activity recorded while completing the training exercises without movement to identify patterns of recorded brain activity that correspond most closely with the avatar's successful completion of the tasks in the virtual reality environment. Create and store a user profile for the user based on the identified patterns of recorded brain activity; process a plurality of user profiles through the neural network to identify commonalities across users in identified patterns of brain activity related to the training exercises; store the identified commonalities as sets of profile configurations for specific activities in the first virtual reality environment; and a real-time profile configuration selection engine comprising at least a second plurality of programming instructions stored in the memory of, and operating on the processor of, the computing device, wherein the second plurality of programming instructions, when operating on the processor, cause the computing device to: record brain activity from the one or more brain activity sensors while the user engages in activity in a second virtual reality environment which has been configured to be controlled by a brain-computer interface; process the recorded brain activity through the neural network to identify patterns of brain activity associated with the activity in the second virtual reality environment; compare the identified patterns of brain activity for the activity in the second virtual reality environment to the stored profile configurations for specific activities in the first virtual reality environment; and select one or more profile configurations for use based on closeness of fit between the patterns of brain activity for the activity in the second virtual reality environment to the patterns of brain activity for a similar activity in the stored profile configurations for specific activities in the first virtual reality environment.
As per independent claims 5 and 7:
The prior art fails to teach brain activity sensors; a neural network configured to identify patterns of brain activity corresponding to intended movements in virtual reality environments; a pre-pre-game training engine comprising a first plurality of programming instructions stored in a memory. Display computer-related training exercises to a first user, each training exercise comprising a first virtual reality environment, a human avatar, and a task for the human avatar to perform in the first virtual reality environment; prompt the first user to attempt to complete the task using the avatar in the first virtual reality environment while physically mimicking the same movements in the real world; prompt the first user to repeat the attempt to complete the task using the avatar in the virtual reality environment without physically mimicking the same movements in the real world; record brain activity from the brain activity sensors while the first user completes the training exercises; use the neural network to compare the user's brain activity recorded while completing the training exercises with physical movement to the user's brain activity recorded while completing the training exercises without movement to identify patterns of recorded brain activity that correspond most closely with the avatar's successful completion of the tasks in the virtual reality environment; create and store a user profile for the first user based on the identified patterns of recorded brain activity; process a plurality of user profiles through the neural network to identify commonalities across users in identified patterns of brain activity related to the training exercises; store the identified commonalities as sets of profile configurations for specific activities in the first virtual reality environment; and a real-time profile configuration selection engine comprising at least a second plurality of programming instructions stored in the memory of, and operating on the processor of, the computing device, wherein the second plurality of programming instructions, when operating on the processor, cause the computing device to: record brain activity from the one or more brain activity sensors while a second user engages in an activity in a second virtual reality environment which has been configured to be controlled by a brain-computer interface; process the recorded brain activity through the neural network to identify patterns of brain activity associated with the activity in the second virtual reality environment; compare the identified patterns of brain activity for the activity in the second virtual reality environment to the stored profile configurations for specific activities in the first virtual reality environment; and select one or more profile configurations for use based on closeness of fit between the patterns of brain activity for the activity in the second virtual reality environment to the patterns of brain activity for a similar activity in the stored profile configurations for specific activities in the first virtual reality environment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAMPrimary ExaminerArt Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613